Citation Nr: 1533333	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  06-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected coronary artery disease (CAD), status-post myocardial infarction and stent placement.

2.  Entitlement to an initial compensable rating for service-connected degenerative disc disease of the lumbar spine. 

3.  Entitlement to an initial compensable rating for service-connected chronic rhinitis with eustachian tube dysfunction. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982, and from November 1982 to July 2004. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Board notes that the Veteran testified before a Veterans Law Judge in an October 2009 hearing and such hearing transcript is associated with the claims file.  However, during the pendency of the appeal, the Veterans Law Judge retired.  As such, the Veteran was notified in a May 2015 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707.  The Veteran indicated that he does not want another hearing.  As such, the Board may proceed on the appeal.

This case was most recently before the Board in December 2009 when the claims were remanded for further development.  A March 2014 supplemental statement of the case was issued and the case is once again before the Board. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.  

The Board apologies for the delays in this case. 





FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's CAD is not shown to have been manifested by workload of 7 or less, or cardiac hypertrophy or dilatation shown by electrocardiogram, echocardiogram, or X-ray. 

2.  For the entire period on appeal, the Veteran's degenerative disc disease of the lumbar spine has reflected painful forward flexion equivalent to greater than 60 degrees, but less than 85 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour and/or incapacitating episodes requiring bedrest for at least 2 weeks, but less than four weeks during the past 12 months have not been demonstrated.  

3.  The Veteran's allergic rhinitis is not manifested by polyps, greater than 50 percent nasal obstruction on both sides, or complete obstruction on one side. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for CAD, status-post myocardial infarction and stent placement have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.104, Diagnostic Codes (DCs) 7006-7005 (2014).

2.  An initial rating of 10 percent, but no higher, is warranted for degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5243 (2014).

3.  The criteria for an initial compensable rating for chronic rhinitis with eustachian tube dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.114, DC 6522 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

CAD

The Veteran's CAD is rated under DCs 7006-7005.  Under DC 7005 for arteriosclerotic heart disease (CAD), a 10 percent rating is warranted for CAD with workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. 

A 30 percent rating is warranted with workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted where CAD results in more than one episode of acute congestive heart failure in the past year, or when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or with left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted where CAD results in chronic congestive heart failure, or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or with left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.

Where there has been a myocardial infarction, CAD may alternatively be rated under Code 7006, which provides for ratings identical to those under Code 7005, with the exception that the disability is to be rated 100 percent during and for three months following myocardial infarction, documented by laboratory tests.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

At a November 2004 VA examination it was noted that the Veteran had suffered an acute myocardial infarction (MI) in 2003 and had undergone angioplasty and placement of two stents in two different arteries.  The Veteran was diagnosed with coronary artery disease with two stents placed in 2003.

At an August 2005 VA examination it was noted that the Veteran takes Plavix along with baby aspirin.  He was diagnosed with status post coronary artery disease with myocardial infarction.

A February 2006 private treatment record reflects that the Veteran's ejection fraction baseline was 55 percent.  It was noted that there was a borderline dilation, but that it could have been consistent with a possible athlete's heart. 

An April 2007 VA examination was completed. The Veteran reported shortness of breath after climbing three flights of stairs.  The Veteran reported occasional heart pounding and occasional lightheadedness with postural changes, no syncope.  The Veteran was diagnosed with coronary artery disease, history of MI 2003 status/post stents times two, METS were estimated to be 8 to 10. 
The Veteran was scheduled for an additional heart examination in October 2010 however, he declined an examination. 

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected CAD.  However, the evidence of record, as compared to the rating criteria, does not warrant an increased rating during the period on appeal.  At no time does the evidence reflect that the Veteran's service-connected heart disability has been manifested by a workload of 7 METs or less, or by cardiac hypertrophy or dilatation.  His symptoms appear to be controlled by medication. Accordingly, the Board finds that a rating in excess of 10 percent was not warranted.

Spine

In a February 2005 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned a noncompensable initial rating pursuant to Diagnostic Code 5243, effective August 1, 2004.

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, 'chronic orthopedic and neurological manifestations' means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

After a review of all of the evidence, the Board finds that a 10 percent rating is warranted for the entire period of this appeal. 

At a November 2004 VA examination the Veteran reported recurrent attacks of back pain in his lower back.  Range of motion testing reflected flexion to 90 degrees, extension to 30 degrees, lateral flexion and rotation to 30 degrees.  A combined range of motion was therefore 240 degrees.  Range of motion testing did not reflect at which degree painful motion was exhibited. 

A February 2005 private treatment record reflected 100 degrees of forward flexion. It was noted that the Veteran ambulated with a stable, non antalgic gait.  The Veteran underwent another VA examination in August 2005.  The VA examiner noted that the Veteran's spine was straight and reasonably supple.  It was noted that he could flex to 60 degrees following repetitive testing.  The initial flexion was not noted.  Extension was demonstrated to 20 degrees.  Lateral flexion was 20 degrees to the left and 20 degrees to the right. Rotation was not noted. 

The Veteran underwent an additional VA examination in May 2007.  He demonstrated 70 degrees of flexion.  It was noted that there was no additional loss of motion following repetitive testing. Extension was recorded as 15 degrees, lateral flexion was 20 degrees on the right and 25 degrees on the left, right rotation was 20 degrees and left rotation was 25 degrees.  No additional loss of motion was noted following repetitive testing.  The combined range of motion demonstrated is therefore 175 degrees.  The VA examiner noted no abnormal spinal curvatures.  The Veteran's gait was described as normal.

Private treatment records additionally reflect that the Veteran has received acupuncture to attempt to alleviate his chronic low back pain. Epidural injections have also been noted.

The Veteran was scheduled for an additional spine examination in October 2010 however, he declined an examination. 

After a review of all the evidence, the Board finds that a 10 percent rating is warranted for the entire period on appeal.  The Board has considered that the Veteran demonstrated 60 degrees of flexion (which may warrant 20 percent rating) at his August 2005 VA examination.  However, when evaluated at a subsequent May 2007 VA examination the Veteran demonstrated 70 degrees of flexion with no additional loss of motion following repetitive testing.  The Board finds that the August 2005 range of motion finding is not consistent with the range of motion findings demonstrated throughout the rating period on appeal and does not warrant a rating greater than 10 percent, especially since range of motion results at his subsequent May 2007 VA examination are more consistent with a 10 percent disability rating.  Additionally, since testing at his August 2005 VA examination did not include rotation results the Board if unable to confirm whether his combined range of motion at that time met the 20 percent disability rating criteria. 

The Board finds that, when giving the Veteran the benefit of the doubt, a 10 percent evaluation is warranted throughout the appeal period, but no more.  The best, most probative evidence in this case (while not all evidence in this case) supports a 10 percent finding, but no more, at this time.  The record clearly indicates that the Veteran has had many problems with his spine.  Although the Veteran was offered an additional examination he chose not to participate in the examination.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled. Id.; see also DeLuca.  The Veteran has complained about back pain, but even considering pain, the Veteran's forward flexion is not consistently 60 degrees or less.  As such, the Board concludes that the back pain is not of such severity as to merit a rating in excess of 10 percent rating even when contemplating pain, repetitive motion, and flare-ups, as these symptoms do not cause sufficient functional limitation.

With regard to an increased rating under the criteria considering incapacitating episodes, the Board notes that IVDS having a total duration of at least 2 weeks but less than 4 weeks in the past 12 months warrants a 20 percent disability rating.  However, there is no evidence that the Veteran was prescribed bedrest for at least two weeks.  As such, a higher disability rating is not warranted on the basis of incapacitating episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Regarding ratings for associated neurologic abnormalities, service connection for radiculopathy of the left lower extremity has already been established.  However, as the Veteran has not perfected an appeal with respect to the rating or effective date assigned, the Board finds that the issue of whether an increased rating is warranted for the Veteran's left lower extremity radiculopathy is not before the Board. 

Based on an extensive review of the available evidence, including both private and VA treatment records, and VA examinations, the Board finds  that the Veteran's painful range of motion symptoms have been most consistent with a 10 percent disability rating, throughout the period on appeal.  Therefore a 10 percent rating is warranted for his service-connected degenerative disc disease of the lumbar spine for the entire period on appeal. 

      Chronic Rhinitis with Eustachian Tube Dysfunction
      
The Veteran contends that his allergic rhinitis warrants a compensable rating. 

The Veteran's allergic rhinitis is rated noncompensable pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under Diagnostic Code 6522, a 10 percent rating applies where the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with either greater than 50 percent obstruction of the nasal passage on both sides or with complete obstruction on one side.  A 30 percent rating applies where the evidence demonstrates the presence of polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

At the Veteran's November 2004 VA examination he reported the use of Flonase.  He reported at that time that this had resulted in improvement in his ear symptoms and he very rarely noticed ear blockages or pressure.  The Veteran reported congestion in both nostrils.  Physical examination reflected that the Veteran had eustachian tube dysfunction, with his rhinitis being the primary precipitating factor.  The VA examiner noted that the Veteran had no nasal polyps.  The VA examiner noted that the left nasal airway is narrowed by approximately 25-50% and the right nasal airway was also narrowed to the same extent. 

Treatment records throughout the claims file continue to reflect the use of Flonase.

The Veteran underwent another VA examination in May 2007.  The Veteran reported the use of Flonase and that at times he takes Entex.  He also reported trying Claritin.  An examination at that time reflected that the inferior turbinates were mildly to moderately enlarged.  A nasal endoscopy was performed.  The endoscopy showed prominent inferior and middle turbinates but no polyps or discharge in the middle meatus, sphenoethmoid recess or masses in the nasopharynx.  The nasal airways were noted to be narrowed by approximately 25 to 40 percent bilaterally. 

The Veteran was scheduled for an additional rhinitis examination in October 2010 however, he declined an examination. 

Based upon review of the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected allergic rhinitis.  The evidence of record fails to demonstrate allergic rhinitis with either greater than 50 percent obstruction of the nasal passage on both sides or with complete obstruction on one side.  Despite the Veteran's complaints, the treatment records and VA examinations of record does not reflect symptomatology meeting the rating criteria for a 10 percent rating pursuant to Diagnostic Code 6522.  As such, a compensable rating for allergic rhinitis must be denied. 

Other Considerations

With respect to his increased ratings, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for his service-connected disabilities, he has not submitted evidence of unemployability, or claimed to be unemployable.  At his most recent May 2007 VA examination the Veteran reported that he was still working.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

 II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the Veteran's increased rating claims, these claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Veteran was afforded VA examinations in November 2004, August 2005, April 2007, and May 2007.  The claims were remanded in December 2009 so that the Veteran could be afforded VA examinations for his heart, back, and allergic rhinitis.  

The Veteran declined to attend such examinations.  

This fact cannot be ignored by the Board.

The Board has considered the Veteran's recent request, through his representative, in a January 2015 Appellant Brief for new VA examinations because his conditions have worsened since the most recent examinations of record.  However, the Board notes that in response to the Veteran's earlier allegations that his conditions had worsened his case was remanded in December 2009 for VA examinations that the Veteran declined to attend. The Board observes that 'the duty to assist is not always a one-way street.' Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran gave no reason for his failure to attend the last requested examinations, and the Board finds no reason to assume that if it did remand this case again that the Veteran would attend another examination in a case that has been ongoing for years. 

Therefore, the Board finds that VA has fulfilled any duty to provide an adequate examination of the Veteran's heart, back and allergic rhinitis disabilities in this case, and remand for further examination is not warranted. 

The Board finds the above examinations already of record together are adequate upon which to base decisions with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disabilities under the applicable rating criteria.

Discussion of the Veteran's October 2009 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The claims were remanded in December 2009 to obtain additional evidence.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded, in pertinent part, to obtain additional treatment records and VA examinations.  Additional records were obtained and although the Veteran was offered additional VA examinations he declined to attend them.  The Board finds there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 10 percent for CAD, status-post myocardial infarction and stent placement, is denied.

An initial 10 percent rating, but no more, for degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing the award of monetary benefits. 

An initial compensable rating for chronic rhinitis with eustachian tube dysfunction is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


